UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of January, 2017 Commission File Number 001-35297 Fortuna Silver Mines Inc. (Translation of registrant’s name into English) 200 Burrard Street, Suite 650, Vancouver, British Columbia, Canada V6C 3L6 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: FORM20-F☐ FORM 40-F☒ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):☐ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):☐ SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Fortuna Silver Mines Inc. (Registrant) Date: January 30, 2017 By: /s/ Jorge Ganoza Durant Jorge Ganoza Durant President and CEO EXHIBIT INDEX Exhibits: Material Change Report, dated January 27, 2017 Exhibit 99.1 of this report on Form 6-K is incorporated by reference as an exhibit to the Company’s registration statement on Form F-10 (File No. 333-215659).
